Citation Nr: 0202832	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  96-42 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for keloid 
formation and acne of the mid-sternum, back and shoulders, 
currently evaluated as 10 percent disabling.

2.  Entitlement to compensable rating for residuals of a 
fracture of the right ring finger prior to May 8, 1997.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right ring finger, rated 10 percent disabling 
from May 8, 1997.

4.  Whether there is an adequate substantive appeal from the 
denial of service connection for multiple skin disorders 
(other than acne and keloids of the shoulders and back).

5.  Entitlement to service connection for receptive or 
expressive aphasia, on a direct basis and pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

6.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for chronic headache.

7.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for psychiatric disorders variously diagnosed or 
claimed as adjustment reaction of adult life, somatization 
disorder, delusional somatic disorder, psychogenic amnesia, 
conversion reaction, anxiety, post-traumatic stress disorder 
(PTSD), and schizophrenia, and personality disorder variously 
diagnosed as paranoid personality, schizotypal personality, 
and malingering.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease and arthritis of multiple joints 
(not otherwise specifically claimed).  

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, including tuberculosis and a condition causing 
breathlessness.  

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal (GI) disorder, including chronic gastritis, 
an ulcer, irritable bowel syndrome, and a condition causing 
diarrhea, bleeding, and vomiting of blood from the stomach.  

11.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand and wrist disorder other than dislocation of the 
left thumb.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand and wrist disorder other than residuals of a 
fracture of the right ring finger.  

14.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for disorders of both great toes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1981.

This appeal arises from multiple rating actions of the 
Atlanta, Georgia, regional office (RO).

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

The Board notified the veteran by letter of July 28, 2000, 
that it would consider the adequacy of appeals from VA's 
disallowance as to several claims.  The one claim regarding 
which the Board finds adversely to the veteran is discussed 
below.

The veteran has over the years prosecuted numerous claims of 
entitlement to service connection pertaining to multiple body 
parts or body systems.  He has claimed arthritis in multiple 
joints other than those already service connected, multiple 
manifestations of gastrointestinal disease, multiple 
psychiatric disorders, and multiple respiratory disorders and 
symptoms.  The veteran's numerous statements reveal that as 
to each part or system, these are essentially the same claim.  
A previously disallowed claim is subject to requirements for 
reopening and readjudication of its merits to which it is not 
subject on initial adjudication.  As to each of these sets of 
claims, there is a single disability at issue, however 
denominated, and the Board considers the claim accordingly.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (changes 
in nomenclature used in multiple claims for disability 
compensation and adjudication of those claims does not alter 
the identity of the underlying disability).

The increased rating claim previously identifying acne 
keloids of the back and shoulders as the service-connected 
disability is renamed acne keloids of the mid-sternum, back 
and shoulders.  The original grant of service connection of 
January 1984 was for keloids of the mid-sternum.  A rating 
decision of May 1984 reidentified the service-connected 
disability as keloid formation and acne of the mid-sternum, 
back and shoulders, which nomenclature was maintained in the 
rating decision of July 1984 when the RO awarded the 10 
percent rating currently in effect.  A January 1985 rating 
decision omitted "mid-sternum" from the denomination of the 
service-connected disability for no documented or discernable 
reason.  The Board deems the correct identity of the service-
connected disability for which the veteran now seeks 
increased rating to be keloid formation and acne of the mid-
sternum, back and shoulders.

A May 1995 statement of the veteran apparently sought to 
raise a claim under 38 U.S.C.A. § 1151 for disability of his 
great toes.  A statement on a VA Form 9 of March 1999 appears 
to raise a claim for service connection for photophobia.  
These matters are undeveloped and unadjudicated. They are 
referred to the RO for appropriate action.

The veteran filed no substantive appeal from August 1995 
disallowances of service connection for sinus disorder and of 
total disability rating based on individual unemployability 
(TDIU).  The Board does not address those claims in reference 
to the August 1995 rating decision.  Both claims are 
addressed on another procedural basis in the remand appended 
to this decision.


FINDINGS OF FACT

1.  Acne and keloids of the mid-sternum, back and shoulders 
has occasional but not constant exudation or itching in an 
unexposed surface in an area that is not extensive.

2.  Prior to May 8, 1997, the right ring finger had a range 
of motion and was not ankylosed.

3.  From May 8, 1997, the right ring finger was ankylosed in 
a position and had pain that caused disability more nearly 
approximating unfavorable than favorable ankylosis.

4.  No document timely filed in response to the April 5, 1996 
SOC identified an error of fact or law in the August 3, 1995, 
disallowance of service connection for a skin disorder other 
than acne and keloids of the mid-sternum, back, and 
shoulders.

5.  The veteran has not submitted competent medical evidence 
that he currently has receptive or expressive aphasia.

6.  In July 1986, the Board of Veterans' Appeals disallowed 
service connection for headaches.

7.  In December 1988, VA disallowed service connection for 
multiple psychiatric disorders (nervous disorders) and 
notified the veteran of the disallowance and of his appellate 
rights by letter of December 9, 1988.  The veteran did not 
disagree with that rating decision within one year of the 
date of the notice of disallowance.

8.  In July 1990, VA disallowed service connection for 
degenerative joint disease and arthritis of multiple joints 
(not otherwise specifically claimed), respiratory disorders 
including tuberculosis and breathlessness, and multiple 
gastrointestinal disorders and notified the veteran of the 
disallowances and of his appellate rights by letter of August 
3, 1990.  The veteran did not disagree with that rating 
decision within one year of the date of the notice of 
disallowance.

9.  In June 1992, VA disallowed service connection for a back 
disorder and disorders of both hands and wrists other than 
the left thumb and the right ring finger and notified the 
veteran of the disallowances and of his appellate rights by 
letter of June 19, 1992.  The veteran did not disagree with 
that rating decision within one year of the date of the 
notice of disallowance.

10.  In February 1994, VA disallowed service connection for a 
disorder of both great toes and notified the veteran of the 
disallowance and his appeal rights by letter of February 15, 
1994.  The veteran did not disagree with that rating decision 
within one year of the date of the notice of disallowance.

11.  Evidence presented to reopen the finally disallowed 
claims for service connection at issue in this appeal is 
either duplicative or cumulative of evidence previously of 
record as to each claim, or it does not bear directly and 
substantially upon the matter to be decided as to any claim 
and none of it is so significant that any of the claims the 
veteran seeks to reopen must be reopened to decide that claim 
fairly.



CONCLUSIONS OF LAW

1.  A schedular rating in excess of 10 percent for keloid 
formation and acne of the mid-sternum, back and shoulders is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.119, Diagnostic Code 7806 
(2001).

2.  A compensable rating for residuals of a fracture of the 
right ring finger is not warranted prior to May 8, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5227 (2001).

3.  A rating in excess of 10 percent for residuals of a 
fracture of the right ring finger is not warranted on or 
after May 8, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71, Notes 
on Rating Ankylosis of Fingers, Diagnostic Code 5155 (2001).

4.  There was no appeal from the August 1995 disallowance of 
service connection for multiple skin disorders other than 
keloid formation and acne of the mid-sternum, back, and 
shoulders, and the Board lacks jurisdiction of the claim.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991); 20.202 (2001).

5.  Neither receptive nor expressive aphasia was incurred in 
or aggravated by service or was due to or aggravated by VA 
medical treatment.  38 U.S.C.A. §§ 1131, 1151 (West 1991 & 
Supp. 2001).

6.  The July 1986 disallowance of service connection for 
headaches by the Board of Veteran's Appeals is final.    
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.160(d), 20.1100 (2001).

7.  The rating decisions of December 1988, July 1990, June 
1992, and February 1994 are final as to the claims disallowed 
in each.  38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

8.  New and material evidence has not been presented or 
secured to reopen claims of entitlement to service connection 
for headaches, multiple psychiatric disorders, degenerative 
joint disease and arthritis of multiple joints (not otherwise 
specifically claimed), respiratory disorders including 
tuberculosis and breathlessness, multiple gastrointestinal 
disorders including ulcer and gastritis, a back disorder, 
disorders of both hands and wrists other than the left thumb 
and the right ring finger, or disorders of both great toes.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

VA obtained the veteran's service medical records in October 
1981.  National Personnel Records Center (NPRC), the official 
repository for such records, reported that it did not have 
reports of medical history or physical examination on 
entrance of the veteran into service, but that it would 
forward them to VA should they acquire them.  Subsequent 
inquiry has been negative.  Available service medical records 
date from June 1978 to separation.

In August 1978, the veteran complained of headaches twice, 
once assessed as unknown etiology, then as muscular headache.  
In November 1978, he was seen three times with complaints of 
sore throat, vomiting a small amount of blood, nausea, and 
chest soreness.  He was assessed with viral pharyngitis.  In 
December 1978, he sought treatment for swollen right hand 
after hitting it on a cabinet and for back pain.  The 
phalanges and metacarpals were swollen and tender, assessed 
as possible sprain.  His back was slightly bruised; there was 
no other assessment.

In January 1979 he complained of burning sensation in the 
stomach, nausea without vomiting, and frequent bowel 
movements, assessed as rule out gastroenteritis.  In March 
1979, he complained of multiple symptoms including chest 
congestion assessed as upper respiratory infection (URI).  In 
June 1979, the veteran had one quarter inch of his left 
toenail removed.  There is no notation why.  Also in June 
1979, the veteran was seen three times for complaints of low 
back pain.  Initially he complained of awakening with low 
back, low abdomen, and scrotal pain, and end-stream urinary 
dysuria.  Upon examination, the assessments were acute 
prostatitis and hysterical syncope.  On follow up, the 
veteran complained of low back pain associated with carrying 
a pack while on a march.  Subsequently in June 1979, the 
veteran complained of left thumb pain after a fall the day 
before.  In July 1979, the veteran complained of diarrhea, 
assessed as unchecked.  In September 1979, an x-ray of the 
left toe taken to rule out a foreign body versus an infection 
was negative for foreign body.  In August 1979, the veteran 
was seen for right-sided low back pain without history of 
injury.  Examination revealed full range of motion with pain 
and some spasm, assessed as low back muscle spasm.  
Subsequently in August 1979, he was seen for complaints of 
left foot pain.  Examination showed some edema of the dorsum 
with inflammation, assessed as rule out cellulitis.

In September 1979, the veteran was seen crying and 
hyperventilating, saying he could not take it any more.  The 
chaplain reported his problem had been building for a month.  
He was reported to be having considerable difficulty with his 
unit, saying that his unit and sergeant were out to get him, 
but further details could not be obtained from the veteran.  
After several sessions at the mental health clinic, the 
veteran was felt to be unable to deal effectively with daily 
living as a soldier and husband and likely to have problems 
in the military in any assignment.

In November 1979 the veteran was seen for diarrhea and 
complaints of recurrent diarrhea, occasionally with blood.  
Examination was negative, and the assessment was rule out 
infection; doubt ulcerative colitis.

In January 1980, the veteran complained of a swollen right 
wrist and of left thumb tenderness at the site of an old 
first metacarpal injury after being in a fight.  The wrist 
and especially the fourth finger were tender.  The 
assessment, pending x-ray examination, was right wrist 
sprain.  X-ray studies and clinical follow-up through 
February 1980 revealed a fracture of the right fourth 
metacarpal (ring finger) and a probable chip fracture of the 
left first metacarpal (thumb) and dislocation of the left 
thumb.  In March 1980, he was on profile because of the left 
thumb and right ring finger injuries.  When seen in March 
1980 for left knee pain, he reported current problems with 
both wrists.

On routine periodic physical examination in March 1980, the 
veteran reported that he fell and injured his hands and wrist 
in January 1980.  Both hands and wrists were partially 
immobilized in braces.  Medical records were not available to 
the examiner, but a February 1980 profile was noted to be for 
dislocation of the left thumb and fracture of the fourth 
metacarpophalangeal (MCP) joint of the right hand.  Other 
than this notation regarding the upper extremities, all other 
body parts and systems were normal.

The veteran had a Tine test for exposure to tuberculosis 
bacteria in conjunction with his periodic physical, which was 
PPD positive.  He gave a history of negative Tine test 11 
months earlier.  He was placed on INH therapy for one year.  
Follow-up noted no history of hepatic or lung problems or 
unusual diseases.  It was noted that he had brought his 
medical records to his current assignment but was unable to 
locate them.

In April 1980, the veteran was seen with a swollen right big 
toe after injuring it playing soccer.  The last record for 
April 1980 shows the veteran complaining of a sore throat and 
vomiting since last night.  Examination was negative except 
for slight irritation of the throat assessed as sore throat.  
In June 1980, the veteran complained of pain in the throat, 
headache, and ear ache.  Examination was negative except for 
a mildly irritated throat assessed as URI.

In September 1980, he was seen for a painful left big toe, 
positive on examination for edema and tenderness around the 
base, assessed as secondary infection.  In October 1980, the 
assessment was first digit edema and infected papular node, 
healing well.  The veteran had psychiatric hospitalization 
for 25 days in November and December 1980 with provisional 
diagnoses of adjustment disorder of adult life and rule out 
paranoid schizophrenia.  After psychological testing and 
multiple modes of therapy, the final diagnosis was paranoid 
personality.  The staff psychiatrist advised the command of 
the veteran's personality disorder, inability to cope with 
military life and competency for any administrative action 
deemed suitable by the command.  He was readmitted a week 
after return to duty for evaluation of depression and 
suicidal ideas arising from notice that he was to be sent 
into the field despite a profile precluding such duty because 
of skin problems related to insect bites.  Provisional 
diagnoses on admission were paranoid personality and 
adjustment reaction of adult life with a final diagnosis of 
paranoid personality disorder.

In January 1981, the veteran had a physical examination for 
separation.  The examiner noted review of medical records, 
which revealed a dislocated left thumb and fracture of the 
right fourth MCP in January 1980, current use of INH because 
of a positive Tine test, and psychiatric hospitalization in 
November 1980.  The only abnormality noted on physical 
examination was a one-inch keloid over the mid sternum.  
Chest x-ray was negative.  The veteran completed a medical 
history, responding positively, in pertinent part, to the 
question whether he had ever coughed up blood, attempted 
suicide and stuttered or stammered habitually.  He responded 
positively, in pertinent part, to the question whether he 
had, now or ever, rheumatic fever, swollen or painful joints, 
frequent or severe headaches, ear, nose, or throat trouble, 
chronic or frequent colds, head injury, skin disease, 
shortness of breath, pain or pressure in chest, chronic 
cough, frequent indigestion, stomach, liver, or intestinal 
trouble, adverse reaction to serum, drug, or medicine, bone, 
joint or other deformity, lameness, recurrent back pain, 
"trick" or locked knee, foot trouble, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, and periods of 
unconsciousness.  He reported that he did not know whether he 
had or had ever had tuberculosis or arthritis.  He reported 
that he was unable to perform certain motions because of skin 
problems and weakness of the hands and legs.  The examiner 
reviewed the veteran's answers and questioned him about them.  
The examiner concluded that it was obvious the veteran did 
not understand the questions.  The examiner noted that the 
veteran complained, in pertinent part, of frequent pains in 
his wrists.

The veteran filed an original VA claim for service connection 
in March 1981.  He identified dislocated left thumb, pain in 
the wrist, skin condition, nerves in the right hand, and 
mental condition as the conditions for which he claimed 
entitlement to compensation.  He reported no treatment after 
service for any of the claimed conditions.  In a subsequent 
March 1981 statement, he claimed service connection for TB 
based on the positive Tine test in service.  In a September 
1981 statement, the veteran claimed injuries of both wrists 
and a skin condition of the chest.  He reported treatment for 
the skin condition at Columbia VA Medical Center (VAMC) one 
time in March 1981.

In February 1982, the RO disallowed service connection for 
right wrist nerves and hand, left wrist and hand, TB 
(positive Tine test) (no disease of record), and paranoid 
personality (constitutional or developmental condition).  The 
RO granted service connection for dislocation of the left 
thumb, fracture of the right fourth finger, and keloid of the 
mid sternum due to insect bite.  The appellant rescheduled a 
VA examination and then failed to report for it.  The RO 
informed the veteran of the award of service connection and 
noncompensable ratings for "condition of the skeletal 
system," and for scars.

All medical records referenced below are VA records unless 
otherwise indicated.

On general medical examination in November 1982, the veteran 
complained of left thumb pain and right hand pain.  Except 
for left thumb findings, all systems were normal.  Chest x-
ray was normal for the heart and lungs.  The left thumb 
showed deformity of the first metacarpal joint consistent 
with either fracture at the time of injury or subsequent 
degenerative changes consistent with the type of injury.  The 
veteran displayed no clinical manifestations of the right 
hand consistent with the injury of the right fourth 
metacarpal, no deformity or shortening.  All fingers of the 
right hand had normal configuration and active and passive 
range of motion.  The nervous system was normal without 
evidence of psychiatric disorder.  The skin showed no keloids 
or other residuals of insect bites.  The diagnoses were no 
evidence of keloids of the anterior chest; residuals of 
healed fracture of the right fourth metacarpal bone; and 
residuals of injury with degenerative changes of the left 
first carpometacarpal bone.

On VA neurology examination in August 1983, the veteran 
complained of left-sided occipital headaches, severe, lasting 
about 30 minutes, beginning during psychiatric 
hospitalization in service.  The veteran reported that he 
told his doctor at that time that his medication caused the 
headaches, but the headaches continued after discontinuance 
of the medication.  Palpation of the occiput elicited a sharp 
sensation that was reported as different from the reported 
headaches.  The examiner's impression was head pain of 
uncertain etiology, making note of the diagnosis of paranoid 
personality and the coincidence of the reported onset during 
psychiatric hospitalization.  The neurological examination 
was otherwise normal.

An August 1983 VA outpatient notation related a complaint of 
headaches to a viral syndrome.  When seeking treatment for 
multiple complaints, the veteran was noted to be frankly 
paranoid.  General physical examination found his lungs and 
abdomen normal.  Motion of all joints and of the spine was 
normal, with slight midline lumbar tenderness to palpation 
and report of pain in most joints.  Except for crepitation in 
both knees, there was no objective manifestation of the 
reported pain.

September 1983 VA x-ray studies of the right hand showed no 
defect of the wrist.  Chest x-ray showed no pulmonary 
abnormality.  November 1983 x-ray studies of both hands were 
essentially normal except for post-traumatic changes of the 
left thumb.  Another November 1983 x-ray study of the left 
hand and wrist was also normal for the wrist and also found 
degenerative changes of the left thumb questionable.

On social work evaluation in October 1983, the social worker 
found no evidence of thought disorder.  The veteran was 
thought to be of marginal intelligence and unable to form an 
association between his current difficulties and his time in 
the service.  The social worker commented that his military 
service was essentially uneventful, resulting in separation 
for malingering and unsuitability.  The social worker found 
the veteran was best described as having a character 
disorder, inadequate type, and that his problems were pre-
existing service and characterological in nature.

A November 1983 examination of the skin found only some 
excoriated, discrete, primarily keratotic acneiform lesions 
of the sternum, shoulders, and back.

Outpatient psychiatric records of September to November 1983 
revealed impressions of schizoaffective disorder, 
schizophrenia, rule out schizophrenia, and organic mental 
disorder.  In October 1983, an electroencephalogram seeking a 
cause for his reported headaches was normal.

Psychiatric hospitalization from November to December 1983 
produced diagnoses of conversion disorder and psychogenic 
amnesia.  The hospital report related neither to service.  No 
personality disorder was diagnosed.  On psychiatric 
examination to diagnose or rule out PTSD, the examiner found 
the veteran did not have PTSD.  The examiner reported he 
could not evaluate the veteran otherwise, because the veteran 
was not forthcoming and there was a paucity of information.

Outpatient psychiatric records from December 1983 showed 
impressions of somatoform disorder and unspecified psychoses.  
December 1983 psychological testing produced an impression 
that the veteran easily offered conversion-type symptoms 
rendering it unclear whether he had a hypochondriacal 
disorder with some conversion symptoms or a psychotic 
disorder with conversion symptoms and somatic preoccupation.  
His prognosis was guarded, and he was felt to be particularly 
at risk of uncoordinated management of his psychiatric and 
somatic treatment resulting in proliferation of somatic 
symptoms.

In January 1984, the RO disallowed service connection for 
PTSD for lack of a diagnosis.  In May 1984, the RO granted 
service connection for acne and awarded a 10 percent rating 
for keloids of the mid-sternum, back, and shoulders.

January 1984 outpatient records show no change in complaints 
of headaches or identification of cause, except for a 
notation of possible relation to conversion disorder.  
Psychiatric outpatient records to November 1984 identified 
the veteran's condition as conversion disorder.

In June 1984, the veteran complained of occasional difficulty 
breathing.  He complained of severe chest pain while 
simultaneously presenting without any appearance of distress.  
In October 1984, he gave history and current complaints of 
burning in his stomach and chest felt to be consistent with 
reflux esophagitis.  Examination was essentially normal 
except for moderate right upper quadrant abdominal 
tenderness.  The diagnosis was reflux esophagitis.  

In his substantive appeal of June 1984, the veteran stated 
why he felt entitled to service connection for his wrists and 
hands, for TB, for paranoid personality disorder and PTSD, 
and for headaches.  He reported about his thumb, his right 
fourth finger, the positive TB test and INH treatment in 
service, his current insomnia, sweats, hot flashes, and lack 
of friends, and the severity of his headaches.  He stated the 
headaches were documented in his service medical records.

In July 1984, the RO disallowed service connection for 
headaches.

Outpatient records and x-ray reports from October to December 
1984 reported fractures and degenerative changes of the thumb 
and fourth finger of the right hand.  None of the 
examinations or studies reported degenerative changes or 
other pathology in either wrist.

In his January 1985 substantive appeal on the claim for 
headaches, the veteran reported that his headaches began in 
service during physical training.  He reported the course of 
their treatment in service, including during psychiatric 
hospitalization.  He asserted that by his application for 
service connection for mental conditions immediately upon 
separation, he was referring to his headaches and another 
condition that caused his headaches, but he did not know the 
right terminology.  He asserted that the condition and the 
headaches caused his conversion disorder.  He asserted that 
some evidence is not reported in his chart.  In a December 
1985 statement, he asserted that the diagnosis in service of 
paranoid personality was incorrect, and that the diagnosis 
should have been conversion reaction, as VA diagnosed.

In July 1986, the Board of Veterans' Appeals affirmed VA's 
disallowance of service connection for an acquired 
psychiatric disorder including PTSD.  The claim encompassed 
multiple psychiatric diagnoses.  The same decision also 
affirmed disallowance of service connection for chronic 
disorders of the left and right wrists and hands, 
distinguishing each wrist and hand from the service-connected 
left thumb and right ring finger, respectively.  The Board's 
findings of fact showed consideration of whether each claimed 
wrist and hand disorder was secondary to the service-
connected disability of a digit of each hand.  The Board also 
affirmed disallowance of service connection for tuberculosis 
and of chronic headaches.

Based on the evidence then of record, the Board determined 
that none of the claimed disorders were incurred or 
aggravated in service.  The Board found the conversion 
disorder diagnosed in service was not chronic, that the 
veteran did not have PTSD, and that the personality disorder 
was not amenable to service connection as a matter of law; 
that the veteran did not have tuberculosis and the positive 
Tine test was not tuberculosis; that the veteran did not have 
any disorder of the left or right hand or wrist other than 
the left thumb and right ring finger conditions for which 
service connection had been awarded.

Evidence submitted to the claims file subsequent to the 
Board's July 1986 decision began with psychiatric outpatient 
progress notes of May 1985.  On psychiatric interview, the 
examiner noted that the veteran seemed to be malingering in 
that he was assuming signs and symptoms for gain.  The 
examiner felt that the veteran's poor history was due to 
withholding rather than inability to remember information.  
The veteran was not psychotic.  The examiner could not rule 
out a factitious disorder, but he did not believe the 
veteran's presentation was authentic.  The diagnosis was 
probable malingering, rule out factitious disorder, rule out 
histrionic personality disorder.

On outpatient neurology visit in May 1986, the veteran 
reported chronic headaches for nine years.  The examiner 
noted the veteran was a very poor historian, first stating 
his age as 22, then as 31.  After interviewing and examining 
the veteran, the impression was tension headaches.

Outpatient progress notes from July 1986 to March 1987 show 
ongoing treatment of skin conditions over many areas of the 
veteran's body, variously diagnosed as acne, acneiform rash, 
tinea versicolor, and atopic dermatitis.

In September 1988 statements in support of claims, the 
veteran asserted that he was treated in service for nervous 
condition, surgery on his left great toe, fractures of the 
hands and wrists, low back spasms, and for the right great 
toe.

Outpatient records from March to August 1988 show ongoing 
treatment for multiple skin diagnoses and for complaints of 
right hand and wrist pain reported as continuous since 
service.  A July 1988 visit produced an impression of 
possible carpal tunnel syndrome.  A July 1988 x-ray study of 
the right hand and wrist with history of fracture of the 
fourth metacarpal in 1980 showed mild spurring of the joints 
of the first digit and of the proximal and distal 
interphalangeal joints of the second digit and no fracture 
deformity in the hand or wrist.

In a rating decision of November 1988, the RO disallowed 
service connection for the low back and both great toes.  The 
RO also disallowed reopening of claims for psychiatric and 
bilateral hand and wrist disorders.  The RO notified the 
veteran of the disallowances, including of the necessity to 
submit new and material evidence to reopen previously denied 
claims, in a letter of November 17, 1988.

Subsequently received outpatient records of January 1987 to 
October 1988 include the veteran's report of past diagnosis 
of gout in his toe, complaints of increased nervousness, 
problems with his feet and hands since 1980, and ongoing 
treatment for atopic dermatitis of various body parts.  In 
September 1988, a VA doctor advised the veteran's employer 
that the veteran was followed in the orthopedic clinic for 
degenerative joint disease of the left wrist and of both 
great toes and should have sedentary work.  Clinical notes of 
a September 1988 x-ray study show the study revealed negative 
right hand and wrist, an old healed collar fracture with 
early degenerative joint disease of the left wrist, pes 
planus with arthritic changes of the first 
metatarsophalangeal joints of both feet, question of gout.  
The assessment was post-traumatic degenerative joint disease 
of the left wrist.  The radiology residents read the 
September 1988 studies as negative for old, healed collar 
fracture of the left wrist and for bilateral pes planus.

In a December 1988 rating decision, the RO disallowed service 
connection for "nerves."  An internal VA memorandum 
indicates the veteran was notified by letter of December 9, 
1988.

Additional new outpatient records obtained in September 1989 
include a September 1988 orthopedic note of complaints of 
back pain and swelling of both feet beginning in service and 
of occasional headaches.  Referral was for psychiatric 
treatment.  September 1988 x-ray studies of the lumbosacral 
spine, both feet and both hands were completely normal for 
bony and soft tissue pathology.  Orthopedic progress notes of 
October 1988 noted there was no radiographically significant 
evidence of right wrist degenerative joint disease.  The 
clinician was unsure of the etiology of right hand swelling 
and pain.  In December 1988, the veteran sought treatment for 
complaints of tightening feeling in his head and dizziness, 
spitting up blood twice in two days, sinus congestion, and 
heartburn.  Physical examination was essentially normal.  The 
symptoms were noted as consistent with gastritis and reflux 
but of unclear etiology.  A December 1988 chest x-ray was 
normal.  Examination in January 1989 for similar complaints, 
described as vague, found no acute illness.  Mental health 
progress notes and social work notes to January 1989 show 
referral to a private mental health clinic and document the 
veteran's preoccupation with psychogenic somatic complaints 
and lack of insight.

A February 1989 physician's report to the Georgia Department 
of Labor-Employment Security Agency stated the veteran was 
unable to work, but not why.  A September 1989 report from 
Clayton Mental Health Center reported on intake evaluation in 
January 1989 and two subsequent visits in February 1989.  The 
treating psychiatrist opined that the veteran was preoccupied 
with himself, had vague somatic complaints, blunted affect, 
and somatic delusions.  The diagnosis was somatization 
disorder.  Clayton Mental Health Center records of April and 
May 1989 reveal the veteran reported essentially no change in 
symptoms and noncompliance with medication.

A statement in support of claim dated October 27, 1989, 
asserted disagreement with multiple VA notices of 
disallowance of increased rating and service connection 
claims.  The receipt of the statement is not date stamped.  A 
subsequent SOC noted the NOD was received October 21, 1989.  
In addition to disagreement with denials of increased ratings 
of which he was notified in October 1989, the veteran 
specifically disagreed with the November 17, 1988, notice of 
disallowances of service connection for back and bilateral 
great toe conditions.  He also asserted that claims for 
nervous condition, right hand and wrist, left wrist, 
headache, right ankle, and degenerative joint disease 
remained pending.  The RO apparently construed those matters 
not then subject to appeal as claims.  The RO informed the 
veteran by letter of December 4, 1989, of the claims that 
were previously disallowed and which required new and 
material evidence.  A SOC of February 7, 1990, in pertinent 
part, addressed claims for service connection for low back 
disorder, and right and left toe disorders.

The veteran and his wife testified at a RO hearing in June 
1990.  He stated that he injured his right hand and wrist 
when he fell on a troop carrier in Panama in 1979 or 1980, 
resulting in casting to his wrist.  He reported his current 
symptoms.  He reported current low back pain and symptoms 
resulting from carrying a heavy pack on a road march in 
service.  He testified that that was when he fell injuring 
his right ring finger and that he received a profile for his 
back.  He reported that he lost one quarter of his left 
toenail in service and had novocaine six or seven times and 
that he now had nightmares about it.  He stated that he hurt 
the bone of his right toe playing soccer and that he still 
had symptoms, which he described.

The veteran and his wife testified on other issues not then 
on appeal.  He reported his loss of employment because of 
orthopedic problems.  The veteran said his nervousness 
resulted from harassment by his first sergeant in service.  
He reported ongoing nervousness since service, with symptoms 
sometimes resulting in virtual speechlessness.  His wife 
testified that sometimes when nervous, he spoke a lot.  
Regarding degenerative joint disease, he said he did not know 
exactly what that was, but he thought it was arthritis, maybe 
gout, and he had it in his wrist and in his toes.  He said a 
physician in the service told him he had gout.  He said his 
degenerative joint disease was now in his fingers, wrist, 
feet, and toes.  He reported having headaches lasting about 
30 minutes and so severe that he could not speak during them.  
He reported occasional spontaneous internal bleeding when 
nervous.  His wife reported she had seen him spit up blood 
and that he had been told he had an ulcer.

In July 1990, the RO disallowed service connection for 
degenerative joint disease including arthritis; gout; 
respiratory problems with breathlessness; sinusitis; cause 
for dizziness; peptic ulcer disease including chronic 
gastritis; chronic skin condition including cysts and 
dermatitis; involuntary bowel movements with prolonged 
bleeding; psychogenic amnesia; hepatomegaly; schizophrenia; 
scars; warts on skin; somatization; cause for burning on top 
of head; cause for diarrhea; cause for stiff neck; ankylosis; 
and adjustment reaction to adult life.  The RO notified the 
veteran of the denials in a letter of August 8, 1990, which 
included a list of previously disallowed claims and 
description of the type of evidence necessary to reopen them 
and information on appellate rights and procedure.

Evidence received beginning in August 1990 that was not 
copies of previously submitted documents included an 
outpatient records of unknown month in 1989 showing 
prescription of hydroxyzine for itching and anxiety.  A 
November 1989 record of treatment for sebaceous cysts of the 
neck noted the veteran had no allergies and took medicine for 
his nerves.  June 1990 x-ray reports, in pertinent part, 
showed normal lungs, and an upper GI study revealed 
gastroesophageal reflux, findings suggestive of subacute 
gastritis, and no ulcer.

An August 1990 x-ray study of the right hand showed mild 
degenerative deformity of the trapezium, unchanged since 
prior examination, and minimal osteophyte formation.

On VA dermatology and orthopedic examination in September 
1990, the veteran reported burning sensations on top of his 
head and pain in the back of his head, multiple skin lesions 
of several different descriptions, stiff neck, dizziness, 
especially on smelling any fumes, pain in multiple joints, 
and breathing problems variously described.  Upon 
examination, the diagnoses were acne, keloid of back and 
shoulders; residual of fracture of the right ring finger with 
subjective symptoms and swelling of the middle 
interphalangeal joint of the finger; and keloid involvement 
of the arms, groin, face, chest and legs.

In November 1990, the RO hearing officer confirmed and 
continued disallowance of increased ratings for generalized 
acne keloids and for the right ring finger and of service 
connection for the back and both great toes.  An SSOC 
informing the veteran of the hearing officer's decision 
issued January 18, 1991.  In a February 1991 statement, the 
veteran claimed entitlement to service connection for low 
back, toes, wrists, and nervous condition.  The RO informed 
him by letters of March and April 1991 that those claims had 
been denied and to send evidence for further consideration.

The veteran's then-representative filed a VA Form 9, 
substantive appeal.  VA receipt-date stamps of both May 9 and 
August 8, 1991, are on the form.  The RO in later 
correspondence reported its receipt as on the latter date.  
The document addressed nervous disorder variously diagnosed, 
back condition, great toes, and left wrist secondary to 
service-connected left thumb.  The RO informed the veteran by 
letter of March 16, 1992, that appeals were untimely for 
right ring finger; skin condition of acne, back and shoulder; 
left thumb; right and left [great] toes; low back; right 
ankle; and cause for left foot pain.  The letter also 
informed the veteran that claims for service connection for 
nervous condition, bilateral wrist condition, and chronic 
headache had been previously denied by the Board in July 
1986.  The letter informed the veteran of the type of 
evidence necessary to reopen the claims.  In March 1992, the 
veteran submitted redundant copies of service medical 
records.

In a June 1992 rating decision, the RO disallowed service 
connection for psychiatric, back, bilateral great toe and 
bilateral wrist conditions.  The RO found the veteran had not 
submitted new and material evidence to reopen any of the 
claims.  The RO notified the veteran of the decision and of 
his appellate rights and procedures in a letter of June 19, 
1992.

The veteran had VA hospitalization in September 1993 for 
degenerative joint disease of the left and right great 
metatarsophalangeal (MTP) joints.  He underwent surgical 
fusion of the right MTP joint and debridement of osteophytes 
from the left MTP joint.  The veteran gave a history of 
surgery on the left great toe in 1979 to remove a foreign 
body.

Outpatient progress notes from October to December 1993 show 
post-toe surgery follow-up and also treatment for skin 
conditions.  In November 1993, the skin conditions were 
identified as pityriasis lichenoides chronica versus 
pigmented anomaly versus atopy; seborrheic dermatitis; rule 
out acne, finally identified as acne vulgaris of the face and 
back and post-inflammation hyperpigmentation.  There were 
three or four scattered inflammatory pustules on the back 
with many hyperpigmented macules.

In February 1994, the RO disallowed service connection for 
bilateral great toes for lack of new and material evidence of 
service connection.  The RO notified the veteran of the 
disallowance and of his appellate rights and procedures by 
letter of February 15, 1994.

In April 1994, the RO obtained outpatient records of October 
1991 to March 1994.  During that time, the veteran was 
treated for chronic gastritis, ill-defined rheumatic disease, 
multiple dermatologic problems, dyspepsia, post-toe surgery 
follow-up, and psychiatric complaints.

A January 12, 1994, GI clinic progress note recorded allergy 
to hydroxyzine, although hydroxyzine had not appeared among 
the noted drug allergies since October 1991.  The veteran 
reported a four-year history of chronic mid-epigastric pain 
with intermittent coffee-ground emesis.  He did not report 
how he discovered allergy to hydroxyzine.  Also in January 
1994, the veteran was seen for acne vulgaris of the back, 
seborrheic dermatitis of the face, and PIH of the back 
manifesting as a few erythematous papules and macules.

In May 1994, the RO denied increased ratings for any of the 
veteran's service-connected disabilities.  A letter of May 
24, 1994, notified the veteran of the denials and of 
appellate rights and procedures.

In May 1994, the veteran again sought service connection for 
his great toes.  The RO disallowed the claim in June 1994, 
because the veteran submitted no evidence.  The RO notified 
him of the disallowance and of his appellate rights in a 
letter of June 17, 1994.

The veteran submitted 11 statements in August 1994, each 
purporting to be a notice of disagreement with the RO's 
letter of May 24, 1994.  Collectively, these statements 
addressed several of the claims of which the May 24, 1994, VA 
letter informed the veteran, as well as numerous matters not 
included in the May 1994 rating decision or notice letter.  
In each statement, the veteran asserted the basis for 
entitlement to service connection for the identified 
disability as "the fact of the residuals from the impact 
from the service-connected disabilities."  The RO construed 
the statements as NODs as to the issues that were adjudicated 
in May 1994 and as claims for those conditions that the RO 
did not adjudicate in May 1994.  The RO construed as claims 
for service connection for receptive aphasia two other 
statements received in August 1994 that expressed 
disagreement with the RO's failure to adjudicate such a 
claim, no such claim having been previously of record.

A November 1994 referral of the veteran to psychology service 
for evaluation noted past diagnoses of delusional disorder 
and receptive aphasia.  In December 1994, the evaluating 
psychologist noted the veteran did not complete any of the 
psychological testing tasks, reportedly because of anxiety or 
physical limitations, resulting in incomplete evaluation.  
The examiner noted that the interview suggested somatic 
disorder, and that the veteran reported consumption of a pint 
of alcohol a day.  The examiner recommended computed 
tomography (CT) of the veteran's head to assess structural 
integrity.

On December 21, 1994, the RO issued a SOC addressing 
increased ratings for acne of the back and shoulders, 
increased rating for the right ring finger, and whether there 
was new and material evidence to reopen the claim for service 
connection for the great toes.

In December 1994, the RO disallowed service connection for 
receptive aphasia, notifying the veteran that month of the 
decision and of his appellate rights and procedures.

In a January 1995 letter, the RO requested the veteran to 
submit evidence in support of claims for service connection 
for a back condition, respiratory problems with 
breathlessness, sinusitis, tuberculosis, nervous condition, 
somatization, cause for diarrhea, irritable bowel disorder, 
gastritis, peptic ulcer disease, chronic skin condition, 
right wrist and hand disorder, left wrist and hand disorder, 
conversion reaction, psychogenic amnesia, headaches, and 
degenerative joint disease including arthritis.  The RO 
informed the veteran that those claims had been denied 
previously and of the type of evidence necessary to establish 
entitlement to service connection for them.  In January 1995, 
the veteran submitted an application for TDIU, a list of the 
several VA physicians who had treated him over several years 
and of one private physician, and his hand transcription of 
multiple sections of the United States Code and of the Code 
of Federal Regulations, including those pertinent to 
reopening finally disallowed claims.  He also submitted a 
statement within 60 days of the December 1994 SOC that 
expressed his continuing desire, in pertinent part, for 
increased ratings for his service-connected acne keloids and 
service-connected residuals of a fracture of the right ring 
finger.

January 1995 outpatient records show treatment for multiple 
hyperpigmented macules and prominent follicles of his back 
and other dermatological conditions of other areas.  In 
February 1995, the veteran submitted duplicate copies of 
Clayton Mental Health Center records previously submitted in 
September 1989.  January 1995 VA outpatient records show 
discharge from outpatient treatment with a diagnosis of "DJD 
[degenerative joint disease].  Chronic low back pain hand and 
knee."

In February 1995, the veteran filed an NOD with the 
disallowance of service connection for aphasia.  In March 
1995, he addressed his ongoing intent to obtain service 
connection for bilateral post-operative great toes.

In March 1995, the RO received a copy of a May 1989 letter 
from the Social Security Administration (SSA) informing the 
veteran that SSA had found him disabled as of October 1988.  
In March 1995, VA informed the veteran of his discontinuance 
from vocational rehabilitation because serious medical 
problems prevented his continuance.  The medical problems 
were not identified.

A March 1995 mental status examination of unidentified 
provenance made a diagnosis of schizophrenia.

In a May 1995 statement, the veteran reported that a VA 
doctor prescribed hydroxyzine in October 1988, and that a VA 
pharmacist instructed him to double the dosage when he 
reported to the pharmacist that the prescribe dosage was not 
helping, after which his "whole body system shut down."  He 
reported that he thereafter obtained a diagnosis of receptive 
aphasia from the social security doctors.  He apparently 
attributed the purported receptive aphasia to the doubling of 
his dosage of hydroxyzine.

In August 1995, the RO disallowed service connection for back 
disorder, respiratory disorder, sinus disorder, tuberculosis, 
nervous condition, cause for diarrhea, somatization disorder, 
irritable bowel, gastritis, ulcer, bilateral hand and wrist, 
joint disease with arthritis, headaches, psychogenic amnesia, 
conversion reaction, and chronic skin condition, finding no 
new and material evidence to reopen any of those claims.  The 
RO also disallowed the claim for TDIU.  A letter from the RO 
of August 8, 1995, notified the veteran of the rating 
decision and of his appellate rights.

In September 1995, the veteran filed a substantive appeal on 
the issue of service connection for receptive aphasia.  He 
asserted explicitly that medical treatment at Decatur VAMC 
caused receptive aphasia.

In February 1996, the veteran filed an NOD with the August 
1995 rating decision, identifying all issues in the notice of 
the decision.  The RO issued an SOC on those issues in April 
1996.  The veteran filed a substantive appeal in June 1996 
that specified appeal as to fewer than all of the issues 
listed in the April 1996 SOC.

In a June 1996 letter, the RO requested the veteran to state 
the date of treatment at Decatur VAMC that resulted in 
aphasia.  The veteran responded in June 1996 that he had been 
treated for aphasia on a continuous basis from 1988 to the 
present.  He provided an August 1995 medical report from the 
state Department of Human Resources showing the veteran still 
disabled, with uncertainty among possible diagnoses including 
organic brain syndrome, schiz[otypal] personality, 
somatization disorder, and aphasia (by claimant's report) as 
reported by different examiners and facilities; the note 
about aphasia referenced the November 1994 VA outpatient 
referral for psychological testing, noted above.

In August 1996, the RO obtained the April 1989 psychological 
and psychometric evaluation done by Dr. Turknett in April 
1989.  The report repeatedly commented on the veteran's 
vague, confused, and unreliable history.  Consideration of 
the veteran's history of head injuries as a child and of an 
associate's college degree, when compared with IQ scores and 
other psychometric test results, produced an impression of 
organic mental deterioration.  The veteran's description of 
an event on December 27, 1988, suggested a cerebral vascular 
accident, but the reported symptomatology was too confusing 
to evaluate.  Clinical interview and psychological testing 
resulted in diagnoses of organic mental disease (not 
otherwise specified) (provisional) and schizotypal 
personality disorder.  SSA disability award documents show 
the veteran's primary disability as organic mental disorder 
and the secondary disability as schizotypal personality 
disorder.

In a substantive appeal of October 1996, perfecting the 
appeal from a July 1996 disallowance of service connection 
for aphasia under 38 U.S.C.A. § 1151, the veteran apparently 
asserted entitlement to service connection for both 
expressive and receptive aphasia.

The veteran testified in March 1997 at a hearing at the RO.  
He testified that he first had a problem with aphasia in 
1988, but it was first diagnosed at Decatur VAMC in 1994.  He 
also said that Dr. Turknett diagnosed aphasia on April 17, 
1989.  He said he was told that medication from Decatur VAMC 
caused the aphasia.  He reiterated prior statements about 
prescription of hydroxyzine and the VA pharmacist's 
instructions to double his dosage.  He stated that VA 
neurologists told him they could do nothing for him.  He 
addressed the lack of a written medical opinion showing 
diagnosis of aphasia and attributing it to VA prescribed 
medication by producing a VA letter containing the statement 
that VA doctors will not provide opinions about a veteran's 
insurability.  He explained, in essence, that the letter 
proved that VA policy precluded his obtaining the medical 
evidence necessary to prove his claim.  Regarding his low 
back, he reported he had treatment for his back in service 
and treatment promptly after service at Columbia VAMC, during 
the presumptive year after discharge, and that VA was missing 
the records.  He also asserted that copies of service medical 
records he proffered at the hearing were new and material 
because they were not previously in his VA claims file, 
although he had had them since 1981 or 1982.  Regarding a 
claim for a psychiatric disorder, he reported his first 
psychiatric treatment after service was the 1983 VA 
hospitalization.  He reported he was currently treated for 
schizophrenia, and he opined that the diagnosis of paranoid 
personality in service was a misdiagnosis of schizophrenia.  
Regarding headaches, he asserted they began in service, and 
that he was told after service that the Motrin he was given 
for joint conditions would help his headaches also.  He 
reported current treatment for headaches at Decatur VAMC.  
Regarding acne of the back and shoulders, he stated that he 
wanted service connection to include his face, chest and 
scalp as the spread of the same condition as his service-
connected disability.  Regarding his great toes, he asserted 
that the service medical records submitted at the hearing 
showed treatment of both great toes in service.  He reported 
treatment at Columbia VAMC from 1983 to 1985 and surgery and 
current treatment at Decatur VAMC.  Regarding his right ring 
finger, he described pain, stiffness, limitation of motion, 
and decreased ability to lift objects.  Regarding entitlement 
to TDIU, he asserted that all of the claimed conditions were 
service connected, that together they made him unemployable, 
because of which he was entitled to TDIU.

The veteran's representative advised the veteran about the 
evidentiary distinction between lay and expert medical 
opinions on such matters as diagnosis and cause of aphasia, 
and he advised the veteran to obtain a written medical 
opinion in support of his claim for aphasia.  The hearing 
officer distinguished between issues then in appellate status 
and other about which the veteran testified that were not.  
The hearing officer informed the veteran that he would refer 
any issues addressed that were not on appeal to appropriate 
VA activities.

Apparently at the March 1997 hearing, the veteran submitted 
copies of service medical records already of record.  He 
submitted general information for patients about hydroxyzine 
and other drugs that did not identify him or show that the 
information was a record of the actual prescription to him of 
those drugs.  A neurology clinic record of November 1996 
noted the veteran's complaint of "aphasia" (rendered in 
quotes) and abrupt onset of head pain in October 1988, many 
other psychiatric problems and other symptoms.  The examiner 
noted very slow, deliberate, but normal speech.  The veteran 
did fine finger movements poorly when asked but well 
spontaneously.  There was an impression of possible left 
cerebral lesion with a plan to review a CT scan and an 
opinion that neurology service would not be able to help the 
veteran.  A January 1997 primary care clinic record showed 
complaints of ulcer pain, hot flashes, "delayed stress," 
bilateral foot pain, decreased sleep, nervousness, and 
photophobia.  The impressions were rule out 
schizophrenia/personality disorder and refer to podiatry.  
March 1989 clinical records from Southside Healthcare, Inc., 
show the veteran sought treatment for complaints of dizziness 
for two months and for headaches, feeling of pressure in the 
back of his head, burning in the top of his head, and 
constipation.  He reported treatment at VAMC and at Clayton 
Mental Health Center without relief.  The impression upon 
examination was multiple somatic complaints with underlying 
psychiatric disorder; no organic disease suggested by history 
or examination.

In May 1997, the veteran submitted a state medical 
certificate from or post-dating March 1990 showing he 
suffered health threatening conditions of degenerative joint 
disease and peptic ulcer disease.  A January 1995 VA medical 
worksheet showed a diagnosis of osteoarthritis.

Between March and September 1997, the RO corresponded with 
Columbia VAMC, Atlanta VAMC, and the National Archives and 
Records Administration (NARA), attempting to obtain Columbia 
VAMC medical records from Atlanta VAMC, to which Columbia 
reported them transferred, and from NARA, to which they were 
reported ultimately retired.  NARA reported that it did not 
have records under the accession number that VA reported as 
identifying the records.

In October 1997, the veteran submitted approximately 150 
pages of duplicates of material from his VA claims file that 
he apparently received from VA in response to a request for a 
copy of material from his claims file.

Outpatient records from Decatur VAMC of January 1995 to 
September 1997 showed treatment for skin problems, including 
pruritus of the left side of the neck, psychiatric 
conditions, GI problems, musculoskeletal complaints, 
headaches and other complaints.  A psychiatric data base of 
March 1995 noted schizophrenia.  In June 1996, he was a new 
primary care patient who on intake reported allergies to 
Motrin, Indomethacin, and hydroxyzine.  He reported having an 
organic mental disorder and he requested a neurology consult.  
Prior medical history was noted as organic brain syndrome, 
expressive aphasia, hydroxyzine allergy, and hospitalization 
at Clayton due to allergic reaction, convulsions, right-sided 
weakness, vomiting blood, chronic gastritis, acne vulgaris, 
somatization disorder and irritable bowel.  A June 1996 
discharge instruction listed the diagnoses as schizophrenia, 
expressive aphasia, and right sided weakness.  An undated 
neurology note stated the veteran was completely 
uncooperative with strength testing, showing decreased 
strength when tested and normal strength when observed.  In 
April 1997, he complained of severe headaches, stiff back, 
and stiff hands bilaterally.  He complained that all 
arthritis medication, including Tylenol, caused abdominal 
pain.  He reported developing irritable bowel and expressive 
aphasia after taking Vistaril.  The assessment was stable 
psychiatric disorder.  Also in April 1997, he was seen in the 
rheumatology clinic for reported degenerative joint disease 
diagnosed four or five years ago.  He complained of low back 
pain.  Physical examination was completely normal, with full 
ranges of motion and no evidence of any physical abnormality.  
Drug-seeking behavior and refusal to work were noted, as was 
the veteran's report of multiple medical problems with no 
objective evidence.  It was noted he was to have no further 
treatment in the rheumatology clinic.  In October 1997, the 
veteran complained of bowel incontinence and stomach upset 
since 1988.  He reported hydroxyzine caused his bowel 
problems and Atarax caused brain injury and schizophrenia.  
The clinician noted there was a normal [head] CT in January 
1995.  He was referred to mental health clinic for treatment 
of schizophrenia.  He was followed in the rheumatology clinic 
for complaints of 20 years of low back, knee, and hand pain.

In June 1998, VA retrieved from NPRC the veteran's service 
medical records, which had been returned previously for use 
by the Army for review pertinent to a matter between the 
veteran and the Army.  There is no indication the records 
returned to VA were other or fewer than those VA had provided 
NPRC.

The veteran had a VA general medical and musculoskeletal 
examination in September 1998.  The veteran gave a history of 
multiple injuries of his right third and fourth fingers in 
service.  He complained currently of severe pain in the right 
hand with swelling and stiffness in the morning for a few 
hours and increasing pain on use of the hand.  He also 
reported past history of acne vulgaris, atopic dermatitis, 
hyperpigmentation, arthritis in both knees, dislocated disc 
in the lumbar spine, dislocated left thumb, and surgery on 
his toes.  Examination of the skin revealed tiny pustules all 
over the back and chest.  The skin findings did not seem to 
represent any systemic disease or manifest with nervous 
condition.  The lungs were normal, the abdomen was normal, 
and the extremities showed no clubbing or edema.  The veteran 
could not make a fist with his right (dominant) hand.  The 
tips of his fingers approximated the median transverse fold 
of the palm to within 2 1/4 inches, compared to within 1 1/2 
inches with the left hand.  Hand strength was normal 
bilaterally.  He reported ability to tie shoes and button 
buttons occasionally.  He was unable to pick up and tear a 
piece of paper or to pick up a pin.  There was ankylosis of 
the right ring finger distal interphalangeal joint (DIP) at 
about 45 degrees.  He could flex the proximal interphalangeal 
(PIP) joint to 80 degrees, with pain starting at 0 degrees.  
He could not extend the PIP.  He had ankylosis of the MCP at 
around 75 degrees.  He could not extend any finger.  Motion 
of the right ring finger was extremely limited by pain.  The 
left hand also exhibited ankylosis in flexion of multiple 
joints with extensions limited by pain.  X-ray study of the 
right hand showed no fractures.  Degenerative joint disease 
was noted predominantly at the first MCP joint.  The 
diagnoses were fracture of the right finger without evidence 
of fracture at present and limited ability to use the right 
hand; acne with keloids and no scars or pustules secondary to 
acne.

In November 1998, the RO received VA outpatient records, an 
undated psychological evaluation for SSA by Dr. Muller, 
multiple SSA recertifications, and a medical certification to 
a lender on the veteran's behalf.  Numerous of the records 
were duplicates of documents previously received.  A 
September 1991 record showed complaints of back pain and that 
the veteran was walking slowly.  A September 1994 
certification of borrower's permanent and total disability 
(tendered to Department of Education Student Loan Program) 
showed diagnoses of somatization disorder, delusional somatic 
disorder, degenerative joint disease, and chronic gastritis.  
An October 1994 dermatology record showed his back and chest 
clear, with no active lesions; the sternum showed 
hyperpigmented atrophic plaque.  A January 1995 CT scan of 
the veteran's brain was essentially normal.  Social Security 
records from September 1995 to January 1998 show diagnoses of 
organic mental disorder, schizotypal personality disorder, 
schizophrenia, paranoid type, and other psychotic disorders.  
Psychiatry outpatient record from February 1997 to November 
1998 show the veteran was followed for treatment of 
schizophrenia.  Dr. Muller, upon clinical interview and 
extensive testing, diagnosed no acquired psychiatric 
disorder, mild mental retardation (tentative diagnosis, and 
malingering.  In October 1997, the veteran complained of low 
back pain and stomach pain.  The assessment was rule out 
recurrent peptic ulcer disease.

In December 1998, Atlanta VAMC provided a complete file from 
January 1996 to date, reporting it had no records from 1995.  
In November 1998, the veteran had calluses and tenderness of 
the feet with onychomycosis and pain on ambulation.

On February 8, 1999, the RO issued a SSOC, in pertinent part, 
on the issues of new and material evidence to reopen a claim 
for service connection for low back, a nervous condition, 
gastrointestinal disorders to include diarrhea, irritable 
bowel, gastritis, and ulcers, headaches, and a condition of 
the great toes; and service connection for a condition 
claimed as aphasia.  A rating decision of February 11, 1999, 
granted an increased rating for the right ring finger and 
denied an increased rating for acne keloids of the back and 
shoulders.  The RO notified the veteran of the February 11 
rating decision and of his appellate rights by letter of 
February 12, 1999.

The veteran testified at a hearing by video conference before 
a member of the Board in August 1999.  He reported having 
keloids on his back and that medicines prescribed have caused 
other problems.  He reported that a VA doctor told him to get 
off of his medication.  He reported regarding his feet and 
skeletal system that he used a wheel chair because of knee 
pain and he wore slippers because shoes hurt his feet.  He 
stated that all of his medications caused problems.  He 
stated he was taking hydroxyzine for aphasia, but it caused 
irritable bowel, regurgitation, attacked his nervous system, 
and caused cerebral lesions.  He reported that he went to the 
rheumatology clinic for his back because the orthopedic 
clinic could not help.  He explained why he thought that 
aphasia was related to service.  His representative asserted 
that all of the veteran's conditions were intertwined with 
his schizophrenia.

In conjunction with the hearing, the veteran submitted a 
waiver of his right for initial review by the RO of new 
evidence and several hundred pages of material, almost 
entirely duplicates of material from his VA claims file, 
except for reports of SSA showing ongoing disability for 
primarily psychiatric reasons, a few old VA outpatient notes, 
and the most recent VA outpatient records to August 1999.  In 
January 1991, the rheumatology clinic noted a bizarre 
history, which the veteran began with reports of headaches in 
1977.  The impression was arthralgias of both great toes.  
Medication notes included to avoid nonsteroidal anti-
inflammatory drugs because of chronic gastritis.  On July 
1991 referral to podiatry, examination revealed partial 
hallux rigidus bilaterally.  Two October 1991 medical 
certificates noted allergy to hydroxyzine.  A September 1992 
rheumatology clinic record noted multiple complaints of pain 
radiating up and down the spine, stiffness and weakness 
without any objective evidence of rheumatoid arthritis.  X-
ray study showed degenerative joint disease of hallux valgus.  
Symptoms were believed to be psychogenic.  Psychiatric 
outpatient records of September 1997 to August 1999 show 
ongoing treatment for paranoid schizophrenia, occasional 
superimposed depression, and noncompliance with medication.  
Prosthetic service records reveal the use of a wheel chair.  
Dermatology clinic notes reveal prescription of multiple 
medicines for treatment of multiple dermatologic conditions.

In July 2000, the Board informed the veteran of its intent to 
consider the adequacy of his appeal as to several issues 
purportedly on appeal.  In September 2000, the veteran 
requested a hearing before a member of the Board to be held 
at the Atlanta RO.  The hearing was scheduled, and the 
veteran did not report for the hearing or provide information 
about the reason for failure to report.

Examination and treatment reports of March and April 1999 
from Morehouse Medical Associates and from Buckhead Clinic 
that the veteran submitted to the Board show diagnoses of 
degenerative joint disease of the left first MTP joint, stage 
IV hallux limitus/borderline hallux rigidus, left first MTP 
joint, diagnosed schizophrenia, peptic ulcer disease, acne 
with inflamed nodule on chest with secondary infection, 
degenerative joint disease secondary to trauma, chronic feet 
pain, seborrheic dermatitis of the face, sebaceous cyst at T-
4 level of back, nonspecific dermatitis of forearms, and 
diarrhea.  March 1999 examination of the skin showed 
whiteheads and a tender nodule on the back.  The nodule, 
diagnosed as the sebaceous cyst, was incised, drained, and 
the cyst capsule removed.

The veteran submitted additional information about 
hydroxyzine that identified its use as for relief of anxiety 
and tension associated with psychoneurosis and as an adjunct 
to organic disease state in which anxiety is manifest.  The 
information included its contraindication and adverse 
reactions, which do not include aphasia or any reported 
permanent central nervous system effects.

A September 1999 report of follow-up of dermatitis from 
Morehouse Medical Associates showed complaints of flare-ups 
with heat, mostly on the neck, and a newly affected area on 
the left chest, with occasional drainage of pus and bloody 
fluid, and that the area itched.  On general examination, the 
lungs were normal, the skin of the chest had a raised lesion 
on the left side of the chest, about 1 1/2 cm by 1/4 cm, without 
discharge.  The veteran was treated by injection of the 
affected area of the chest.

A September 1999 report from Buckhead clinic showed ongoing 
treatment of the veteran's feet.  A November 1999 psychiatric 
report from I. Bell, M.D., reported the veteran sought 
evaluation for "nerves."  The veteran reported that the 
symptoms developed in 1988 after intake of hydroxyzine on VA 
prescription.  He reported symptoms of vomiting blood, 
aphasia, right-sided weakness, confusion, shortness of 
breath, vertigo, alternating vomiting and diarrhea, 
paresthesia of something moving up and down his spine, 
inability to talk, and generalized knee pain.  Upon 
completion of clinical interview and mental status 
examination, the diagnosis was schizophrenia, rule out 
paranoid type.

In October 1999, the Board received a November 1997 
psychiatric evaluation of current psychological functioning 
done for the SSA.  The veteran reported a history of onset 
while in the service of auditory hallucinations and fear that 
others were trying to hurt him, for which he was hospitalized 
and diagnosed with schizophrenia.  He reported one post-
service psychiatric hospitalization at Tacoma VAMC in 1983 
and current VA treatment for schizophrenia, confirmed by VA 
records.  He also reported that he obtained his associate's 
degree while in the service.  Current diagnoses were 
schizophrenia, paranoid type, no personality disorder.  
Additional SSA reports of psychiatric review to January 1998 
show ongoing disability due to psychiatric diagnosis.

A December 1997 VA review of medications noted the veteran's 
report of adverse reaction to hydroxyzine comprising aphasia, 
fecal incontinence, GI bleeding, and reading problem 
(confusion).

In January 2001, the Board contacted the veteran by letter to 
offer him another Board hearing because the member with whom 
he had a hearing in August 1999 had left the Board.  The 
veteran responded that he wanted a hearing at the RO.  The 
hearing was scheduled for August 18, 2001.  The veteran did 
not report for the hearing or provide any explanation for his 
failure to report.


II.  Analysis

A.  Jurisdiction

The Board informed the veteran that it would consider the 
adequacy of his appeal from disallowance of service 
connection for bilateral toe disability, increased ratings 
for acne of the back and shoulders, increased rating for the 
right ring finger, and service connection for skin conditions 
other than the acne keratoses of the [mid-sternum,] back and 
shoulders.  38 U.S.C.A. §§ 7104, 7105(d)(3), 7108 (West 1991 
& Supp. 2001); 66 Fed. Reg. 53,339-40 (to be codified at 
38 C.F.R. § 20.101).  Where a document filed by a claimant in 
correct time to be a substantive appeal fails to identify an 
error of fact or law, or the issue to be appealed is not 
discernable from the purported substantive appeal, the Board 
may dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. § 20.202 (2001).

The veteran's statement of January 18, 1995, identified the 
two increased rating claims.  The veteran transcribed the 
rating criteria for higher ratings.  Construing his statement 
liberally, the Board infers from the transcription of the 
rating criteria his intent to assert that the RO did not 
adhere to the rating criteria, and thus the document is an 
adequate substantive appeal from the May 1994 denial of 
increased ratings for the skin and right ring finger 
disabilities.  Likewise, the veteran's March 13, 1995, 
statement, read liberally, is sufficiently clear about the 
nature of his assertion of error in the disallowance of 
reopening of the claim for service connection for bilateral 
great toe conditions to deem the document an adequate appeal 
from the June 1994 disallowance of service connection.  The 
lack of expression of intent to appeal to the Board noted in 
the Board's letter of July 28, 2000, is not a regulatory 
requirement of a substantive appeal.  38 C.F.R. § 20.202 
(2001).  Expression of intent to appeal was a required 
element of an NOD prior to August 11, 2000.  See Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (ruling invalid the requirement 
in 38 C.F.R. § 20.201 that an NOD express intent to appeal).  
To the extent the Board previously construed such a 
requirement in section 20.202, it does not do so now.

Regarding the August 1995 disallowance of service connection 
for skin disorders other than those now service-connected, 
the veteran filed a timely notice of disagreement in response 
to the August 8, 1995, notice that began the time limit to 
appeal.  38 C.F.R. § 20.302 (2001).  The RO issued an SOC on 
April 5, 1996.  None of the three documents the veteran filed 
between then and August 8, 1996, the last day to appeal, 
38 C.F.R. § 20.302(b) (2001), addressed the issue of service 
connection for skin disorders, although the April 3, 1996, 
substantive appeal explicitly identified multiple issues 
without mention of the skin.  A substantive appeal responding 
to an SOC that addressed multiple issues must state that the 
appeal is from all issues in the SOC or identify which issues 
it appeals.  38 C.F.R. § 20.202 (2001).  Absent an adequate 
appeal from the August 1995 disallowance of service 
connection for skin conditions not otherwise service-
connected, the Board will dismiss the appeal.  Id.


B.  Procedure

The veteran failed to report for Board hearings scheduled on 
the matters of adequacy of appeal and because of the 
retirement from the Board of the member presiding over a 
previous hearing.  He provided no cause for the missed 
hearings.  He is not entitled to any further Board hearings 
in this appeal.  38 C.F.R. § 20.702(c) (2001).

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

As described above, numerous letters to the veteran during 
the pendency of the claims at issue have informed him of the 
evidence necessary to substantiate his claim.  His 
representative is of record in the March 1997 hearing 
transcript explaining specifically the type of evidence 
necessary to substantiate his claim for service connection 
for aphasia.  The veteran's statements transcribing pertinent 
laws and regulations, including the definition of new and 
material evidence, shows that he was in fact on notice of the 
type of evidence necessary to reopen previously finally 
disallowed claims.  Consequently, VA has discharged its 
duties to notify claimants of information or evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Regarding VA's duty to assist the veteran to obtain evidence, 
the RO has obtained all known private, VA and military 
records, or has obtained documentation that government 
records purported to exist do not or cannot be located.  
Those actions discharge VA's duty to obtain evidence or 
determine that further efforts would be futile.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  To 
the extent the veteran has asserted the existence of evidence 
not of record that would if obtained be new and material, VA 
has no duty as to any instant claim to reopen to obtain such 
evidence.  The regulations promulgated to implement the VCAA 
exclude from VA's duties to assist the obtaining of evidence 
to reopen where the claim to reopen predates August 29, 2001, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001), as do each of 
the claims to reopen in this case.

Regarding the veteran's entitlement to VA examinations, the 
September 1998 examination of the skin and of the right ring 
finger is adequate.  Moreover, there are numerous outpatient 
records regarding the skin, VA and private, that report 
sufficient clinical details to rate the veteran's disability 
and therefore qualify as VA examinations for rating purposes.  
38 C.F.R. § 2.326(b) (2001).  Consequently, VA has discharged 
its duty to afford the veteran examinations in conjunction 
with his increased ratings claims.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  Regarding the claim 
for service connection for aphasia, the veteran is not 
entitled to a VA examination to assist in substantiation of 
his claim, because he has not satisfied the threshold 
requirements for entitlement to a VA examination.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

C.  Substance

1.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The instant increased rating claims have been pending for 
some time.  The evidence of concern to determining the 
"present level of disability," id. at 58, is the evidence 
from the period that can affect the rating, i.e., potentially 
a year before the date of the claim.  See 38 C.F.R. 
§ 3.400(o)(2) (effective date of ratings in claims for 
increase).  Although to gain perspective, the Board does not 
exclude the historical record, the Board will focus on the 
medical evidence from approximately one year before the date 
of the claims giving rise to the instant appeals for 
increased ratings.

a.  Acne and Keloids of the Mid-sternum, Back and Shoulders

The claim on appeal arises from the RO's receipt of VA 
outpatient records in September 1993.  The evidence for 
review for information about current disability is that from 
approximately September 1992 through the most recent 
evidence, the private examination of September 1999.

The veteran's service-connected skin disorders are not listed 
in the VA rating schedule.  Unlisted conditions are rated by 
analogy to a listed condition of adequate similarity.  
38 C.F.R. § 4.20 (2001).  For this disability, the analogy is 
to eczema.  38 C.F.R. § 4.119, Diagnostic Code 7806 (2001).  
The criteria for the current 10 percent rating are 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Diagnostic Code 7806.

The evidence reveals the veteran has had manifestations that 
are actually not in exposed areas or generally over extensive 
areas.  However, the 10 percent rating has been in effect for 
over 20 years, and is thus preserved from reduction.  
38 C.F.R. § 3.951(b) (2001).  The evidence over the past 10 
years reveals that the veteran's complaints of itching relate 
to dermatologic diagnoses other than the service-connected 
ones, and to areas other than the chest, shoulders and back.  
The service-connected areas have occasional inflamed or 
infected pustules or macules, noted in September 1998 as tiny 
and all over the chest and back in September 1998.  Constant 
exudation has not been documented despite numerous outpatient 
dermatology examinations.  The lesions have been more often 
described as scattered or few than "all over," as in the 
March to September 1999 Morehouse records, which show a 
single cyst was drained, rather than general exudation, and 
some whiteheads, and the Board does not find they are or more 
nearly approximate exudation, "extensive" lesions, or 
producing marked disfigurement.  The veteran's service-
connected keloids and acne do not satisfy the criteria for a 
30 percent rating, even considering whether the disability 
picture more nearly approximates a condition meeting the 
criteria of the next higher rating, and the clear 
preponderance of the evidence is against increasing the 
current rating.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7806 (2001).

b.  Right Ring Finger

The veteran's right ring finger is rated based on limitation 
of motion, with consideration of the disabling affects of 
pain, excess fatigability, reduced strength, and the like, 
and the maximum rating for amputation of the subject part.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.68, 4.71a (notes on rating 
ankylosis of fingers).  Depending on the objective status of 
the finger, it may be rated as an ankylosed single finger, 
Diagnostic Code 5227, or as an amputated finger, Diagnostic 
Code 5155.  The veteran has not reported variable disability 
or flare-ups of the condition.  Consequently, the question 
whether and to what degree his disability increases during 
such flare-ups is not considered in this decision.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (In making disability 
ratings of conditions characterized by limitation of motion 
affected by flare-ups of the service-connected condition, 
medical evaluation must report about, and rating officers 
consider, the additional disabling effect of such flare-ups).

An ankylosed ring finger is noncompensable, Diagnostic Code 
5227, unless its position of ankylosis or limitation of 
motion is such that it must be rated as an amputation.  See 
38 C.F.R. § 4.71a, notes on rating ankylosis of fingers.  An 
amputation of the ring finger is rated 10 percent disabling 
if without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, and 20 percent with metacarpal 
resection (more than half of the bone lost).  Diagnostic Code 
5155.

The veteran has continuously reported considerable pain and 
limitation of motion and use of the finger.  Examinations 
predating the VA examination of September 1998 show ranges of 
motion too great to consider ankylosis.  The veteran's 
subjective reports of pain and limitation of motion are 
generally not credible.  He has been observed representing 
the extent of his disability under examination as greater 
than it has been seen to be when observed candidly.  The 
November 1996 neurology record on this point is persuasive 
that the veteran's right ring finger ought not be rated as 
ankylosed or amputated absent supporting objective medical 
evidence corroborating his subjective reports.  The pain 
subjectively reported is likewise subject to discount of the 
credibility of the reports in the absence of objective 
corroboration.  Consideration of pain is appropriate when 
that pain is objectively demonstrated.  38 C.F.R. §§ 4.40, 
4.59 (2001).  The preponderance of the evidence is against 
awarding a compensable rating for residuals of fracture of 
the right ring finger prior to May 8, 1997.

The VA examination of September 1998 revealed limitation of 
motion amounting to ankylosis of the MCP and PIP joints.  The 
examiner reported approximation of the finger tip to 2 1/4 
inches from the transverse fold of the palm.  Such a position 
is neither extension or extreme flexion such as to be rated 
as amputation.  38 C.F.R. § 4.71a, note (1) unfavorable 
ankylosis of fingers.  Rather, the findings describe the 
criteria for favorable ankylosis.  Id., note (2).  The RO did 
not err in rating the veteran's right ring finger as 
amputation at the lesser level when pain and related factors 
addressed by the VA examiner are considered.  38 C.F.R. 
§§ 4.40, and 4.45.  Whereas the actual position and range of 
motion of the finger does not more nearly approximate the 
disability of amputation with resection of the MCP joint, 
there is no basis for awarding a rating greater than 10 
percent from May 8, 1997.  38 C.F.R. § 4.7 (2001).

The RO assigned an effective date of May 8, 1997, based on 
its interpretation of the date of the claim.  The Board, in 
its July 2000 letter, gave notice that the claim might be in 
appellate status from an earlier date, which in this decision 
the Board determines to be the case.  Other than to determine 
that the veteran is not entitled a compensable rating prior 
to that set by the RO, the effective date of the 10 percent 
rating per se is not at issue in this appeal.  The Board will 
not further address the effective date.


2.  Service Connection

a.  Skin Conditions other than Keloids and Acne of the Mid-
sternum, Back and Shoulder

See Jurisdiction, II.A., supra.

b.  Aphasia

The veteran has claimed both expressive and receptive 
aphasia.  The RO has adjudicated entitlement based on direct 
service connection and based on VA treatment under 
38 U.S.C.A. § 1151.  Section 1151 provides for compensation 
as if service connected for disabilities resulting from, in 
pertinent part, VA medical treatment.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).

The veteran made his claim while he was not required to show 
VA fault in the incurrence of the claimed disability to 
prevail in a claim filed under section 1151.  Compare Gardner 
v. Derwinski, 1 Vet. App. 584 (1991) (invalidating VA 
regulation imposing a fault requirement on claims under 
38 U.S.C. § 1151), aff'd sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 
U.S. 115 (1994) with 38 U.S.C.A. § 1151 (West Supp. 2001) 
(codifying statute amending section 1151 to require a 
claimant to show VA fault to prevail in a claim under that 
statute).

The evidence of record does not contain a bona fide diagnosis 
of aphasia, receptive or expressive.  Every notation of it 
amounts to a notation of the veteran's report of its 
diagnosis, with the sole exception of a June 1996 clinic 
discharge instruction, which listed expressive aphasia as a 
diagnosis.  The records of treatment from that clinic do not 
support a finding of expressive aphasia.  The Board does not 
find the diagnosis credible.  The psychological tests of 
record include several with which the veteran did not 
cooperate.  The testers declined to draw conclusions from 
those uninformative episodes, and the Board will not, either.  
They have no probative value regarding the question whether 
the veteran has expressive aphasia.

Several psychological or psychometric tests suggested 
possible organicity underlying features of the veteran's 
behavior and performance, but the nature of the organicity is 
repeatedly not otherwise specified.  An effort to identify 
organic brain pathology by CT scan was negative.  The Board 
cannot find any original source of the purported diagnosis of 
aphasia other than the veteran.  He lacks the medical 
expertise to diagnose himself, and consequently, the Board 
cannot find that he has aphasia based on his medical opinion.  
See Espiritu v. Derwinski, 2 Vet App. 492 (1992) 
(distinguishing between the competency of lay persons versus 
experts to proffer diagnoses or medical opinions as evidence 
in support of VA disability claims).

Regarding direct service connection for aphasia, even if the 
evidence could be read to show a current diagnosis of 
aphasia, there is no evidence of its existence in service, 
continuity of symptomatology with an aphasic condition noted 
in service, or of evidence pertinent to service that could 
support a finding of incurrence or aggravation of aphasia in 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(b), (d) (2001).  There is no evidence of aphasia 
during the year following separation from service such that 
service connection of an organic disease of the nervous 
system could be presumed.  38 U.S.C.A. §§  1112, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Likewise, regarding the claim of aphasia due to VA 
prescription of hydroxyzine, even if there were a current 
diagnosis of aphasia, there is no competent medical evidence 
of such a relationship.  The record confirms the 
prescription, and a subsequent notation of allergic reaction.  
The notation of allergic reaction is apparently based on the 
veteran's report of adverse reaction, but the reaction is not 
documented in any medical record.  Clearly, there is no 
source other than the veteran for the assertion that he has 
aphasia related to any reaction to any drug prescribed by VA 
at any facility at any time.  His September 1995 assertion 
that treatment at Decatur VAMC caused aphasia is not credible 
or probative medical evidence because of the veteran's lack 
of medical expertise.  Espiritu, 2 Vet. App. 492.  Likewise, 
the veteran's April 1997 attribution of aphasia to VA 
prescription of Vistaril is discounted as lay medical opinion 
and his August 1999 testimony.  Id.

In sum, the clear preponderance of the evidence is against 
granting service connection for aphasia, receptive or 
expressive, on a direct basis or due to VA treatment.  
38 U.S.C.A. §§ 1131, 1151 (West 1991 & Supp. 2001).

3.  Entitlement to Reopen Claims

Nothing in the VCAA of 2000 requires the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence has been presented.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

When the Board disallowed the veteran's claim for service 
connection for headaches, in July 1986, that decision was 
final.  38 U.S.C.A. § 7103 (West Supp. 2001); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2001).  When the Board disallows a 
claim, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered, 38 U.S.C.A. § 7104(b) (West 1991), unless new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).

When the RO disallowed the other claims for service 
connection that the veteran now seeks to reopen, and the 
appellant did not perfect an appeal within one year of the 
date of the letter notifying him of each denial, that denial 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2001); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen each claim, 
new and material evidence must be presented or secured as to 
the specific claim the veteran seeks to reopen.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  All of the claims to reopen in this case predate 
August 29, 2001, consequently , the following regulation 
defines new and material evidence:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The requirement to presume 
credibility, however, does not vitiate the requirement that 
the evidence be competent as to the point it seeks to prove, 
such as the requirement that medical diagnosis or opinion 
come from a medical expert.  See Espiritu, 2 Vet. App. 492.  
Moreover, the presumption of credibility does not extent to 
the inherently incredible, as when a factual assertion is 
patently contradicted by the official records.  See Samuels 
v. West, 11 Vet. App. 433, 435 (1998) (veteran's testimony of 
psychic trauma in Vietnam not presumed credible where 
official record shows veteran did not serve in Vietnam).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the most recent final disallowance 
to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, 155 F.3d at 
1363.

As a general matter in all of the claims that the veteran 
seeks to reopen with this appeal, none of the evidence 
submitted for a second or more than a second time is new.  
Evidence that is not new cannot be new and material, and it 
is not considered further.  Smith v. West, 12 Vet. App. 312 
(1999).

a.  Headaches

The Board disallowed service connection for headaches in July 
1986 because it found the veteran did not incur a chronic 
headache disorder in service.  Evidence submitted subsequent 
to July 1986 shows the veteran's repeated complaints, 
treatment, and investigation of the cause of his reported 
headaches.  The medical evidence postdating July 1986 is new.

None of it is material, because none of it tends to show the 
veteran has a headache disorder that began in service, other 
than by his report.  It does not provide a more complete 
picture of the circumstances of the onset of the claimed 
disability.  Hodge, 155 F.3d at 1363.

Evidence that is simply information recorded by a physician 
without additional medical comment is not new and material 
evidence satisfying the requirement that evidence of the 
etiological relationship between current medical findings and 
a medical condition existing in service be competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  It is not transformed into 
competent medical evidence because the transcriber of the 
appellant's history happens to be a physician.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

In his January 1985 substantive appeal to the Board, the 
veteran reported onset of headaches during and their 
persistence since service, and the Board rejected his 
testimony.  His repetition of the assertion, as at the May 
1986 neurology visit and in the March 1997 hearing testimony, 
is cumulative, and hence not new evidence.  38 C.F.R. 
§ 3.156(a).

Whereas the veteran has submitted testimonial evidence that 
is not new, and medical evidence that is new but not 
material, the claim for service connection for headaches 
cannot be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

b.  Psychiatric and Personality Disorders

The RO has developed and adjudicated, and the Board in its 
July 2000 remand addressed the issue of reopening a claim for 
service connection for personality disorder as one of the 
several psychiatric diagnoses of record.  This decision will 
dispose of the matter of personality disorders initially.

Personality disorders are not diseases within the meaning of 
the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(c) (2001).  Paranoid personality disorder, 
schizotypal personality disorder, and malingering are not 
diseases for which VA can pay compensation, and to the extent 
the veteran actually seeks to reopen claims for service 
connection for those diagnoses, he applies for a benefit not 
provided by law, whether on adjudication of an initial or of 
a reopened claim.  Such an application is properly denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The claim for service connection for numerous psychiatric 
diagnoses was been initially and finally disallowed in the 
Board's decision of July 1986 and in a subsequent rating 
decision of December 1988.  The RO disallowed another attempt 
to reopen the claim in July 1990, of which it notified the 
veteran on August 3, 1990.  The VA Form 9 noted above, date 
stamped as received in May and in August 1991, addressed the 
matter of service connection for a psychiatric disorder.  It 
was timely as an NOD to the August 3, 1990, notice of 
disallowance regardless of which date stamp is accurate.  
38 C.F.R. § 20.305 (2001).  Consequently, VA owed the veteran 
a SOC.  38 C.F.R. § 19.26 (2001).  Despite the lapse of time, 
an SOC on the issue whether to reopen the claim for 
psychiatric disorders issued on April 5, 1996, and the 
veteran filed a substantive appeal in response on June 3, 
1996, within 60 days and therefore timely.  38 C.F.R. 
§ 20.302(b) (2001).  The upshot is that the matter is on 
appeal from the July 1990 disallowance, and the last final 
rating decision for the purpose of determining whether there 
is new and material evidence is the rating decision of 
December 1988.

The numerous psychiatric records presented or secured since 
December 1988 are devoid of a medical opinion that the 
veteran's psychiatric disorder began during or was aggravated 
by service.  He asserted in December 1985 that his 
personality disorder was misdiagnosed in service, and that it 
should have been diagnosed as VA later diagnosed it, 
conversion reaction.  The Board rejected that assertion.  
Subsequent statements and the March 1997 hearing testimony by 
the veteran that schizophrenia was actually the disorder 
present in service and wrongly diagnosed in service is 
essentially cumulative and hence not new.  The testimony does 
not become other than cumulative because the veteran alleges 
misdiagnosis of a different disorder on different 
restatements of the argument.

The veteran's testimony in June 1990, attributing his 
psychiatric disorder to harassment in service is a layman's 
opinion of the cause of a medical condition, not cognizable 
as new and material evidence.  Espiritu, 2 Vet. App. 492.  
The same conclusion applies to all other of the veteran's 
assertions as to causes of his psychiatric disorder; none of 
them can be new and material.  Id.

The earliest diagnosis of schizophrenia, in May 1995, did not 
identify onset in service, nor did any subsequent diagnosis 
or treatment record.  The November 1997 psychological 
evaluation by Dr. Bowling reiterated history reported by the 
veteran.  Some of that history, i.e., of hospitalization in 
service, was previously of record and hence cumulative.  The 
specific detail of diagnosis of schizophrenia is patently 
contradicted by the service medical records, which showed 
such diagnosis was then considered and another diagnosis 
reached.  Whereas the official record patently contradicts 
the veteran's history, the history is not entitled to a 
presumption of credibility for the purpose of determining 
whether it is new and material evidence.  Samuels, 11 Vet. 
App. 433.  Dr. Bowling transcribed the veteran's history and 
noted current treatment for schizophrenia.  He did not 
analyze the history to reach a conclusion about, or state an 
opinion whether schizophrenia or any other acquired 
psychiatric disorder began or became worse in service.  His 
stated objective was to report the veteran's current 
functioning to the SSA.  The Board finds that his November 
1997 report is new but not material evidence, and it does not 
compel reopening of veteran's claim.

In sum, the evidence pertaining to the veteran's psychiatric 
disorders submitted since December 1988 is either 
duplicative, redundant, or immaterial to the question whether 
any psychiatric disorder was incurred or aggravated in 
service.  The claim cannot be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


c.  Degenerative Joint Disease/Arthritis Not Otherwise 
Claimed

The Board construes this claim as pertaining to joints other 
than those of the hands and wrists, lumbosacral spine, and 
great toes, because those parts are the subject of individual 
claims.  In July 1990, the RO disallowed degenerative joint 
disease, including arthritis, without identifying any 
specific joints.  The RO found, generally, that service 
medical records were negative for any chronic disabilities 
other than those already service connected, and based on 
review of all the records, disallowed the claim.  The veteran 
did not appeal, and the claim became final.  The Board now 
considers whether evidence presented or secured since July 
1990 is new and material.

Multiple medical records mention degenerative joint disease 
without reference to a body part, or mention the knees 
without specific diagnosis, or find no objective evidence for 
complaints of painful motion.  These comprise a September 
1991 outpatient record with complaints of swollen joints and 
knee problems; the January 1995 medical record showing 
degenerative joint disease and mentioning the knee 
(unspecified side); the Certificate of Medical Condition for 
the Emergency Energy Assistance Program, received in May 1997 
noting degenerative joint disease as a diagnosis; the January 
1995 generic outpatient encounter form noting diagnosis of 
"osteoarthritis (unspecified);" the April 1996 outpatient 
intake report listing post-traumatic arthritis among the 
veteran's complaints, and after noting complete 
noncooperation with examination, listing degenerative joint 
disease as an assessment without identifying a body part; and 
the veteran's report to the September 1998 VA examiner of 
arthritis of the knees.  These documents are new evidence, 
but immaterial because they do not associate degenerative 
joint disease with service.

Whereas evidence submitted since July 1990 pertaining to 
degenerative joint disease of joints not otherwise the 
subject of individual claim provides no information about 
incurrence or aggravation in service of degenerative joint 
disease, it cannot be new and material evidence to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

d.  Respiratory Disorder Including Tuberculosis and 
Breathlessness

The Board denied service connection for tuberculosis in July 
1986, noting that a positive Tine test is not tuberculosis, 
and the veteran had never had tuberculosis.  In July 1990, 
the RO disallowed service connection for "respiratory 
problems with breathlessness."  The Board now construes a 
single claim, Ashford, 10 Vet. App. 120, last finally 
adjudicated in July 1990.

Since July 1990, the veteran has submitted no medical 
evidence that he has any respiratory disorder.  His assertion 
that he has some respiratory condition is a lay diagnosis 
that is not new and material evidence.  Espiritu, 2 Vet. App. 
492.

The necessity to have a claimed disease is fundamental to 
entitlement to VA disability compensation for that disease.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence 
that fails to show the existence of the claimed disorder is 
inherently not new and material.  It cannot be so significant 
as to require review of the whole claim for a fair 
adjudication.  38 C.F.R. § 3.156(a) (2001).

e.  Multiple GI Disorders

In July 1990, the RO disallowed service connection for peptic 
ulcer disease including chronic gastritis, involuntary bowel 
movements with prolonged bleeding, and cause for diarrhea.  
The Board construes these as essentially one claim for 
gastrointestinal disease, variously diagnosed.  Ashford, 10 
Vet. App. 120.  The July 1990 disallowance is the last final 
rating, and the Board considers evidence presented or secured 
since then to determine whether the claim must be reopened.

The June 1990 upper GI study received after the July 1990 
rating decision is new evidence of GI disease, specifically 
gastroesophageal reflux and probably gastritis, but not of 
ulcer.  Subsequent outpatient records through March 1999, 
including private records from Morehouse Medical Associates, 
show treatment of GI complaints without any attribution of 
onset or aggravation to service.  In the veteran's August 
1999 testimony about GI problems, he attributed them to 
medication taken in 1988, not to service.

In short, new evidence presented or secured since July 1990 
is not material to the question whether any GI disease or 
disorder was incurred or aggravated in service, and fairness 
does not require reopening and readjudicating the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

f.  Back Disability

The RO disallowed service connection for a back disability 
for a second time in June 1992.  The veteran has appealed 
from the August 1995 disallowance of reopening.  The Board 
reviews evidence presented or secured since June 1992 to 
decide whether the claim must be reopened.

As with the claim for GI disorder, the veteran has not 
submitted competent medical evidence that he has a low back 
disorder.  The only diagnoses of low back arthritis, or 
dislocated disc, as he reported to the September 1998 VA 
examiner, are his lay diagnoses, which can neither be new and 
material, nor even establish the fact of the diagnosis.  
Espiritu, 2 Vet. App. 492.  Absent evidence of current back 
disability, there can be no basis for VA disability benefits.  
Degmetich, 104 F.3d at 1332.  The question whether there is 
new and material evidence in this context is essentially 
moot.

Alternatively, construing the January 1995 outpatient 
discharge note as a diagnosis of DJD of the back, it is new 
but not material, because it does not associate the condition 
with service.  The veteran's testimony in March 1997 is 
mainly cumulative.  He reported treatment for his back in 
service, but treatment for back complaints are documented in 
the service medical record, and those records were considered 
when the claim was previously disallowed.  The service 
medical records he submitted at the hearing were not new; 
they were copies of documents previously of record.

The only new evidence potentially material is his March 1997 
testimony that he was treated for his back at Columbia VAMC 
during the time when a diagnosis of arthritis that was then 
10-percent disabling would have been presumed incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2001).  This 
testimony does not bear directly and substantially on the 
matter and it is not so significant by itself or together 
with the other evidence of record to warrant reopening the 
claim, because the bare layman's report of treatment cannot 
establish a diagnosis of arthritis.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  Moreover, without rejecting the 
presumed credibility of the fact of treatment during the year 
after service, it would be futile to reopen the claim on this 
testimony alone in light of the extensive, unproductive 
search for the purportedly missing records.  Furthermore, the 
veteran's initial claim in 1981 made no mention of his back; 
he reported only skin treatment in the first year after 
service; and he had no complaints or diagnosis regarding his 
back on VA examination in November 1982.

In sum, the evidence presented and secured since June 1992 is 
not new and material to the matter whether the veteran has a 
back disorder that he incurred or aggravated in service, and 
the claim cannot be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

g.  Left Hand and Wrist Other Than Thumb

The Board disallowed service connection for a left hand or 
wrist disability in 1986, with RO disallowances of reopening 
in July 1990 and June 1992.  The veteran has appealed from 
the August 1995 disallowance of reopening.  The Board reviews 
evidence presented or secured since June 1992 to decide 
whether the claim must be reopened.

The only new evidence bearing on the left hand is the 
outpatient records of January 1995 and October 1997 and the 
VA examination report of September 1998.  They include the 
veteran's reports of long-standing pain in the left hand and 
wrist and the January 1995 outpatient note of degenerative 
joint disease and hand pain without distinction between the 
left thumb and any other digit or part of the hand or wrist.  
The September 1998 VA examiner observed "ankylosis" in 
flexion of multiple joints of the left hand with extension 
limited by pain, without an accompanying diagnosis regarding 
the left hand.

None of the new evidence is informative regarding the 
question whether any currently existing left hand or wrist 
disorder other than of the left thumb originated or became 
worse in service.  Consequently, the new evidence is not 
material and it provides no basis to reopen the previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

h.  Right Hand and Wrist Other Than Ring Finger

The Board disallowed service connection for a right hand or 
wrist disability in 1986, with RO disallowances of reopening 
in July 1990 and June 1992.  The veteran has appealed from 
the August 1995 disallowance of reopening.  The Board reviews 
evidence presented or secured since June 1992 to decide 
whether the claim must be reopened.

The only new evidence bearing on the right hand or wrist is 
the September 1998 VA examination report.  It described 
ankylosis or limited motion of several fingers and x-ray 
evidence of degenerative joint disease "predominantly" at 
the first MCP joint, without reporting where else there was 
degeneration other than at the predominant cite.  The 
examiner did not attribute any findings other than the right 
ring finger to service, and he made no finding regarding the 
wrist.

The new medical evidence is uninformative about whether the 
veteran incurred or aggravated in service disease or injury 
of the right hand or wrist other than the ring finger.  The 
new evidence is not material to the claim, and it provides 
not basis to reopen the previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


i.  Bilateral Great Toes

The RO disallowed service connection for disorders of the 
right and left great toes in November 1988, June 1992, 
February 1994 and June 1994.  The veteran appeals from the 
June 1994 disallowance of reopening.  The Board reviews the 
evidence submitted since February 1994 to decide whether the 
claim must be reopened.

The new medical evidence presented since February 1994 
comprises outpatient records of the veteran's complaints and 
treatment for post-operative degenerative changes of both 
great toes.  The Morehouse records of March and April 1999 
and the January 1991 VA associated with the claims file in 
August 1999 do not show an association of the reported 
findings with service.  The evidence is not material to the 
question of onset or increase in service of disability of 
either great toe.

The March 1997 hearing testimony that his service medical 
records show treatment of his toes is cumulative.  The 
service medical records do show treatment of each great toe 
in service, and all prior rating decisions considered that 
evidence.  The veteran's testimony of treatment of his great 
toes at Columbia VAMC is not material for the same reasons 
stated in the discussion of the back claim about why his 
testimony of treatment at VAMC Columbia is not material.

In short, evidence has not been presented or secured that 
permits the claim for bilateral great toe disability to be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.3156(a) (2001).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for keloid formation and acne of the mid-sternum, back and 
shoulders is denied.

Entitlement to a compensable disability rating prior to May 
8, 1997, for residuals of a fracture of the right ring finger 
is denied.

Entitlement to a disability rating in excess of 10 percent on 
or after May 8, 1997, for residuals of a fracture of the 
right ring finger is denied.

The claim for service connection for multiple skin disorders 
other than keloid formation and acne of the mid-sternum, back 
and shoulders is dismissed.

Entitlement to service connection for receptive or expressive 
aphasia on a direct basis or pursuant to 38 U.S.C.A. § 1151 
is denied.

New and material evidence not having been presented or 
secured to reopen claims of entitlement to service connection 
for headaches, multiple psychiatric disorders, degenerative 
joint disease and arthritis of multiple joints (not otherwise 
specifically claimed), respiratory disorders including 
tuberculosis and breathlessness, multiple gastrointestinal 
disorders including ulcer and gastritis, a back disorder, 
disorders of both hands and wrists other than the left thumb 
and the right ring finger, and disorders of both great toes, 
reopening of these claims is denied.


REMAND

The RO adjudicated whether to reopen a claim for service 
connection for sinusitis and entitlement to TDIU in February 
1999.  The RO provided notice of these decisions in the form 
of a supplemental statement of the case (SSOC) of February 8, 
1999, rather than in the form of a notification letter 
informing the veteran that he must file a notice of 
disagreement (NOD) to initiate an appeal.

Whereas the prior adjudications were unappealed, when the RO 
again adjudicated these claims, the veteran was entitled to 
notice of the decision and of his right to appeal.  38 C.F.R. 
§ 19.25 (2001).  He was then required to file a NOD to 
initiate the appeal, and, after receipt of an SOC, to file a 
substantive appeal to perfect the appeal.  38 C.F.R. § 20.201 
(2001).  

In this case, where the RO informed the veteran of the 
February 1999 ratings in an SSOC, that SSOC served as the 
notice of the rating to which he was entitled, and in 
response to which an NOD was required to initiate appeal.  He 
included service connection for sinusitis and entitlement to 
TDIU on the VA Form 9 he filed in February 1999.  That 
document constituted an NOD as to the issues of service 
connection for sinusitis and of TDIU.  Consequently, the 
veteran has initiated an appeal as to those issues.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2001).  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated.  The RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appellant must be advised of the time limit within which 
he must file a timely and adequate substantive appeal at the 
RO in order to assure appellate review of these issues.  See 
38 U.S.C.A. § 7105(b)(1), (c)(3) (West 1991); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2001).  These issues are to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing on these issues before a 
Board Member at the RO in connection with filing a 
substantive appeal, but are not entitled to such a hearing 
until a substantive appeal has been properly filed at the RO.  
38 C.F.R. § 20.703 (2001).

The claim for service connection for sinusitis, having been 
denied in August 1995 and not appealed, is subject to the 
requirement of submission of new and material evidence to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  The SOC should include that law and make 
clear the posture of the claim.

Accordingly, the case is REMANDED for the following action:

Undertake such review and development as 
may be required in connection with the 
claims of entitlement to service 
connection for sinusitis as subject to 
the finality of the August 1995 denial 
and in connection with the claim for 
TDIU.  If either determination remains 
adverse to the veteran, issue to him and 
his representative a statement of the 
case (SOC) on the issue whether new and 
material evidence has been presented to 
reopen the claim for service connection 
for sinusitis and on the issue of 
entitlement to TDIU.  Notify them of the 
time within which they must file an 
adequate substantive appeal to assure 
appellate review.  Notify them that they 
may request a hearing before the Board on 
these issues when submitting the 
substantive appeal or thereafter, subject 
to the restrictions contained in 38 
C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 
(2001).  Thereafter, these issues are to 
be returned to the Board only if a timely 
and adequate substantive appeal of the 
issues is received.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

